Citation Nr: 0417741	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
November 1946 and from March 1950 to March 1956.  The veteran 
died in November 2000; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The appellant voiced disagreement in November 2002 with the 
denial of service connection for the cause of the veteran's 
death.  A Statement of the Case (SOC) was issued in September 
2003 and the appellant perfected her appeal the following 
month.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  The immediate cause of the veteran's death in November 
2000 was identified on the death certificate as 
cardiorespiratory arrest due to bilateral bronchopneumonia as 
a consequence of being bedridden.
 
3.  Competent medical evidence does not indicate that the 
veteran's bronchopneumonia was present during service, was 
acquired in service, or was otherwise attributable to the his 
service.

4.  Prior to his death, the veteran had established service 
connection for intervertebral disc syndrome, which was 
evaluated as 40 percent disabling.

5.  The probative and competent medical evidence does not 
reveal that the veteran's service-connected disability was 
related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.


CONCLUSIONS OF LAW

1.  Bronchopneumonia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  The veteran's service-connected disability did not cause 
or contribute substantially or materially to the cause of his 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Prior to adjudication 
of her claim, the RO issued a letter to the appellant in June 
2001 in which she was notified of the evidence needed to 
substantiate a claim for service connection for the death of 
the veteran.  The letter also informed her that VA would make 
reasonable efforts to obtain medical records, employment 
records, and records from other Federal agencies as long as 
she provided VA with enough information about the records so 
that a request could be made.  The June 2001 letter also 
informed her that it was still her responsibility to make 
sure that VA received all requested records.  Accordingly, 
the Board considers the VA's notice requirements have been 
met in this case.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  A medical opinion was obtained in January 2002.  See 
38 C.F.R. § 3.159(c)(4) (2003).  The veteran's death 
certificate, VA hospital summaries, and VA treatment records 
have been associated with the claims folder.  The appellant 
has not identified evidence that is not of record.  
Therefore, the Board concludes that no further assistance to 
the appellant regarding development of evidence is required, 
and further development assistance would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1) (2003).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2003).   
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, a claimant's own 
statements expressing the belief that the disabilities are 
service connected are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Here, the death certificate lists the cause of the veteran's 
death as cardiorespiratory arrest due to bilateral 
bronchopneumonia as a consequence of being bedridden.  
Competent medical evidence does not suggest that the 
veteran's bronchopneumonia is due to his periods of active 
duty.  No relevant, competent records reflect its presence in 
service, or link its onset to service.  The Board notes that 
the appellant, as a layman, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, any 
assertions on her part that the veteran's death due to 
bronchopneumonia was due to the veteran's periods of active 
duty are not competent medical evidence.  In short, the 
preponderance of the evidence is against an allowance of 
service connection for bronchopneumonia.  See 38 C.F.R. 
§§ 3.102, 3.303 (2003).

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2003).

Prior to his death, the veteran was service-connected for 
intervertebral disc syndrome and evaluated as 40 percent 
disabled due to this condition.  An April 1999 VA examination 
report reflects that the veteran complained of chronic low 
back pain radiating to both lower extremities with associated 
weakness, cramps, paresthesias and occasional numbness.  The 
veteran used a cane for ambulation in his home and a 
wheelchair for community ambulation.  The examination report 
indicates that the veteran had painful motion of the lumbar 
spine, spasms, weakness and tenderness.

In February 2000, the veteran sought treatment at a VA 
emergency room, his chief complaint of having a cold.  The 
medical record indicates that the general assessments related 
to the complaint included, in part, both a history of 
dementia and a history of back surgery.  In June 2000, the 
veteran again sought treatment at a VA emergency room, his 
chief complaint of "nocturnal fever, headache, and 
desperation".  The medical record does not include any back 
symptoms or a history of a back surgery as related to the 
complaint.  A September 2000 VA record indicates that the 
veteran had a history of Alzheimer's disease and had been 
found on the floor.  While a September 2000 VA social work 
notes reflects that the veteran's wife indicated that he had 
a fracture, a September 2000 VA radiology report specifically 
indicates that an X-ray did not reveal any acute fractures or 
dislocations.  Instead, an old, healed left intratrochanteric 
fracture with coxa vara deformity was listed.  The report 
also reflects L5-S1 discogenic disease and surgical markers 
over the sacrum.

His VA medical records reveal that the veteran was 
hospitalized during the days preceding his death in November 
2000.  He was admitted in late October 2000 due to a cough 
and chills and the initial impressions included dehydration, 
pneumonia, chronically bedridden, and hypertension.  The 
records indicate the veteran was bedridden the four months 
preceding his death.

As previously indicated, the death certificate lists the 
cause of death as cardiorespiratory arrest due to bilateral 
bronchopneumonia as a consequence of being bedridden.  The 
death certificate also indicates that the veteran was 
bedridden due to his spinal disc condition.

In contrast, a VA physician indicated in a January 2002 
memorandum that the veteran was not bedridden due to his back 
condition.  Instead, the memorandum reflects that the VA 
physician indicated that an organic brain condition and a 
history of a left femur fracture were the primary conditions 
that kept the veteran bedridden.  The VA physician indicated 
that the veteran's medical records were practically 
unremarkable as to complaints or treatment of the veteran's 
service-connected back condition in the six months preceding 
his death.

It is clear from the competent medical evidence of record 
that the fact that the veteran was bedridden at the time of 
his death contributed to his cause of death.  Therefore, the 
reason why the veteran was bedridden is of importance in the 
instant case.  The Board must conclude that the weight of the 
competent medical evidence of record does not rise to the 
level of equipoise for a finding that the veteran's service-
connected spinal disability resulted in his being bedridden.  
While the death certificate lists a spinal disc condition as 
the cause of the fact that veteran was bedridden, no 
rationale was provided for that conclusion and as was noted 
by the VA physician who opined it was non-service connected 
disability that caused the veteran to be bedridden, the 
medical records in the 6 months leading up to the veteran's 
death are essentially silent as to any complaints or 
treatment for the veteran's service connected disability.  
This fact fully supports the conclusion that it was other 
than service connected disability that caused the veteran to 
be bedridden in the months leading up to his death.  

In view of this, the Board ascribes greater probative value 
to the January 2002 VA physician's opinion on this question 
of the reason the veteran had been bedridden.  As such, the 
greater weight of the evidence is against the conclusion that 
service connected disability caused or substantially and 
materially contributed to cause the veteran's death.  
Accordingly, the appeal is denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



